DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s preliminary amendments received October 15, 2019 are acknowledged.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Specifically, claim 38 is missing in the October 15, 2019 claim set.
Misnumbered claims 39-49 have been renumbered as claims 38-48 respectively.

Additionally, it is noted that renumbered claim 44 recites dependency from multiple claims, some of which are presently canceled.  Given the claim’s recitation of plasma activity for the purposes of restriction this claim has been treated for restriction as being dependent solely upon gene therapy claimed (i.e. renumbers claims 40 and 41) as the recited limitations only make sense and are reasonably only applicable in an in vivo therapeutic setting.  If this was not applicant’s intent, additional restriction may be required in the future.

Claims 3, 4, 7-21, 23-26, 28, 35, 36, 39, 42, and 43 have been canceled.

Claims 45-48 have been added.
Claims 1, 2, 5, 6, 22, 27, 29-34, 37, 38, 40, 41, and 44-48 are pending in the instant application.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1, 2, 5, 6, 22, 27, 29-31, 33, 34, 38, 45, and 46, drawn to nucleic acids, vectors, host cells, and methods of using host cells, classified in C07H 21/04.

Claims 32, 47, and 48, drawn to FVIII polypeptides, classified in C07K 14/755.

Claims 37, 40, and 41, drawn to gene therapy methods that express FVIII, classified in A61K 48/00.

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as have a different structure which gives rise to unique functional properties and distinct enabled methods of use.  For example, FVIII polypeptides typically display cofactor activity toward factor IX, a functional property which is not present in the nucleic acids of group I.  Similarly, the polynucleotides of group I are capable of hybridizing to related nucleic acids, a functional property absent in the polypeptides of group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acids of group I can be used in methods of recombinantly producing FVIII, in methods of identifying FVIII in other organisms using techniques like Southern blotting, and in methods that design fusion proteins comprising the recited nucleic acid sequences in addition to the gene therapy methods of group III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644